Title: From George Washington to Thomas Barclay, 2 March 1789
From: Washington, George
To: Barclay, Thomas



Sir
Mount Vernon March 2nd 1789

The letter which you addressed to me, on the 18th of last month, has come to hand; and requires that I should write to you a few words on the subject of it.
Previous to the receipt of your letter, I had been apprised of your desires by Colo. Humphreys, and made acquainted with the favorable opinion of your services, entertained by the several public Characters from America in Europe. You will permit me to say; that, although I have reason to coincide with them in sentiment, yet it would be a departure from a rule, which I had laid down for myself, to go beyond the acknowledgment of having received applications of a similar nature. For should it become indispensable for me to occupy the office, in which your letter pre-supposes me, I shall endeavour to enter upon it as free from all kinds of prejudices, as I shall certainly be from all pre-engagements of every possible description. As my sole object would be to adhere strictly to justice & my country’s good, I should wish to be in a predicament, which would allow me to weigh with the utmost impartiality the pretensions of the different Candidates for appointments. This being my general manner of thinking, you will be pleased to consider this answer as in no respect intended to affect your particular claims to the public attention.
I request, in all personal considerations, you will be persuaded that, I remain, with the greatest regard & esteem Sir Your Most obedient & Most humble Servant
